Treat, J.
The plaintiffs, being non-residents, have a right ju-risdictionally to institute this proceeding. It is claimed that such right exists also in consequence of a decree of this court in Blair v. St. Louis, H. & K. R. R., (case No. 2,301,) 25 Fed. Rep. 232, causing the sale of the property of which the plaintiffs were the purchasers.
The defendants in this case were not, under the proceedings had, parties to said suit, and consequently not bound thereby. They sought by intervention to become parties, to which objections were made, and the court dismissed their intervention without prejudice, thereby remitting their rights to the state court, wherein their judgment had been entered. The validity of said judgment is not assailed in this bill filed. On what ground, then, is an injunction sought against said judgment and the process issued thereon? Certainly it is a mistake to suppose that the decree of this court concluded the rights of those not parties thereto. The language of the decree cannot be construed to cover more than what the law permits. Besides, the records of this court show that, instead of passing upon the force and effeet of the judgment in question, this court, under objections made, determined expressly that whatever was ‘done in this tribunal should be subject to that outstanding controversy.
If, then, the judgment of the state court is valid, how can these plaintiffs invoke an order to enjoin the same. Under the acts of congress, and ordinary rules in equity, plaintiffs have no standing for this motion. Motion denied.